Citation Nr: 0122263	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-23 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches.  

(The issue of whether a May 1996 decision of the Board of 
Veterans' Appeals should be revised or reversed on the 
grounds of clear and unmistakable error (CUE) is the subject 
of a separate decision).


REPRESENTATION

Claimant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The claimant served on active duty for training from June 17, 
1961, to August 31, 1961.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which 
determined that new and material evidence had not been 
submitted to reopen the claim.


FINDINGS OF FACT

1.  In a March 1998 decision, the United States Court of 
Veterans Appeals (Court) affirmed the May 1996 Board decision 
that denied service connection for chronic headaches.

2.  Evidence has been presented since the March 1998 Court 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1998 Court decision denying service connection 
for chronic headaches is final.  38 U.S.C.A. § 7291 (West 
1991 & Supp. 2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for headaches is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104, 7105, 7291 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board in a May 1996 decision denied the veteran's claim 
on the basis that there was no medical evidence relating 
headaches to his active service.  The Court affirmed this 
decision in March 1998.  The veteran took no action to appeal 
the Court decision to the United States Court of Appeals for 
the Federal Circuit.  Thus, the March 1998 Court decision is 
final under 38 U.S.C.A. § 7291 (West 1991 & Supp. 2001).

Generally, a final decision issued by an RO, the Board, or 
the Court may not thereafter be reopened and allowed, and a 
claim predicated on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105, 7291; see also 38 
C.F.R. §§ 20.302, 20.1103, 20.1409.  The exception to this 
rule is 38 U.S.C.A. § 5108, which states, in part, that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

In a June 1999 rating decision, following receipt of VA and 
private medical evidence, the RO determined that the claim 
for service connection for headaches was not reopened.  

The Court has held that the Board is under a legal duty to 
determine if there was new and material evidence to reopen 
the claim, regardless of the RO's action.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Here, the case was previously 
denied on the basis that there was no medical evidence 
relating the veteran's current headaches to service.  The 
veteran has submitted letters dated in March and August 1999 
from his veteran's private physician, H. B. McNeeley, M.D.  
In these letters, Dr. McNeeley stated that it was his opinion 
that the claimant's chronic headaches may be related to 
headaches that the claimant's service records indicate 
occurred during service.  Thus, the Board finds that the 
evidence is new and material, and serves to reopen the claim.  
38 C.F.R. § 3.156(a).

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.


ORDER

The veteran's claim for service connection for headaches is 
reopened.  


REMAND

During this appeal, there was a significant change in the 
law.  Specifically, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Final rules to 
amend VA regulations to implement the provisions of the VCAA 
were issued on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
39, 2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  Upon review, the Board observes that both Dr. McNeeley 
and Dr. Eugenio F. Vargas have indicated that the veteran 
began presenting headaches in service and that he currently 
experiences headaches.  In a March 1999 letter, Dr. McNeeley 
refers to an August 1997 letter in support of the veteran's 
claim.  However, a copy of such letter is not of record.  
Additionally, Dr. Vargas indicated that such headaches may be 
secondary to the veteran's degenerative disc disease.  
Additionally, a January 2001 MRI of the brain indicated 
chronic headaches.  The Board notes that private medical 
records from Dr. McNeeley and Dr. Vargas from 1993 to present 
are not of record.  In view of the complaints and findings 
pertaining to the veteran's headache in service and shortly 
thereafter and the duty to assist, the Board is of the 
opinion that there should be a VA examination to determine 
the nature and etiology of the veteran's headache disorder.  
VA's duty to assist the veteran includes obtaining pertinent 
medical records and providing the veteran with a thorough and 
contemporaneous examination in order to determine the nature 
and etiology of his disabilities.

Accordingly, this case is REMANDED for the following:

1.  After obtaining any necessary 
authorization, the RO should obtain 
records from Dr. McNeeley and Dr. Vargas 
from 1993 to present.

2.  The veteran should be afforded an 
examination in order to determine the 
nature and etiology of his headaches.  
After examining the veteran and reviewing 
the claims folder, the examiner should 
provide an opinion as to the nature, 
etiology, and date of onset of the 
veteran's headaches, and specifically 
state whether any headache disorder found 
on examination is as likely as not 
related to his military service.  The 
examiner should provide a comprehensive 
report including complete rationale for 
all conclusions.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and the implementing regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied. 

4.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


